Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a division of 16132424 (filed 09/16/2018).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 line 1-2, the phrase “a packet handling entity” is unclear and ambiguous as to whether it is referred to the “packet handling entity” as in claim 3 line 3.  If indeed so, it is suggested that --- a packet handling entity --- be changed to --- the packet handling entity ---.  Similar problem appears in each of claims 5, 6, 8, 9, and 10.
Claim 4 line 2, the phrase “a packet management policy” is unclear and ambiguous as to whether it is referred to the “packet management policy” as in claim 3 line 4.  If indeed so, it is suggested that --- a packet management policy --- be changed to --- the packet management policy ---.  Similar problem appears in each of claims 5, 6, 8, 9, and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Karino; Shuichi (US 20110320632 A1, hereinafter Karino), in view of Barde et al. (US 20120324442 A1, hereinafter Barde).

Regarding claim 1, Karino teaches a method for network switching with co-resident data-plane processors and network interface controller, comprising (note: in general, there are many figures along with their corresponding paragraphs are relevant to claim 1 rejection, for example but not limited to, figures 5, 6, 7, 9, 10, 11, 12, 16, 19, 20, 22, 23, 24, 25, 26 and their paragraphs; in particular, see at least, but not limited to, figures 5, 6, 7, 9, 10,11 and their corresponding paragraphs for claim 1 rejection purposes): receiving an outgoing packet at an internal facing interface of a network interface controller portion of a network interface resource implemented on a chip, the network interface resource comprising: a data-plane packet input processor, a data-plane packet output processor, and the network interface controller; providing the outgoing packet processed by the network interface controller to the data-plane packet input processor; determining by the data-plane packet input processor a target entity; and providing the outgoing packet to the target entity according to the determination.  (Karino, see at least fig. 9-11 along with their corresponding paragraphs at least 67-76, in particular, para. 70-71, e.g. “…If there is an exact match entry matching with the flow of the transmission packet, the transmission filter 120 performs the first transmitting action (out) on the transmission packet as specified by the exact match entry. That is, the transmission packet is transmitted to the data link. On the other hand, if there is no exact match entry matching with the transmission packet, the transmission filter 120 performs the second transmitting action (loopback) on the transmission packet. That is, the transmission packet is looped back as a reception packet to the reception filter 110 (that is, the reception route).   The two route patterns will be described below with reference to FIG. 9 and FIG. 11. In the examples of FIGS. 9 and 11, only the flows "flow1" and "flow2" are correlated to the first receiving action in the reception filter table FILT1, and the other flows are correlated to the second receiving action. Also, only the flows "flow1" and "flow2" are correlated to the first transmitting action in the transmission filter table FILT2, and the other flows are correlated to the second transmitting action”)
Karino differs from the claim, in that, it does not specifically disclose a description of [an outgoing packet], which is well known in the art and commonly used for providing virtualization techniques for guest operating systems to run efficiently.
Barde, for example, from the similar field of endeavor, teaches similar or known mechanism of a description of [an outgoing packet] (Barde, see at least para. 62), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Barde into the method of Karino for providing virtualization techniques for guest operating systems to run efficiently.

Regarding claim 2, Karino in view of Barde teaches providing the outgoing packet processed by the network interface controller to the data-plane packet input processor comprises: providing the outgoing packet processed by the network interface controller to the data-plane packet input processor via a loopback entity.  (Karino, see at least para. 70)
Regarding claim 3, Karino in view of Barde teaches providing the outgoing packet to the target entity according to the determination comprises: providing the outgoing packet to a packet handling entity; and processing the outgoing packet in accordance with a packet management policy at the packet handling entity.  (Karino, see at least para. 73-76)

Regarding claim 4, Karino in view of Barde teaches the processing the outgoing packet by a packet handling entity in accordance with a packet management policy comprises: discarding the outgoing packet.  (Karino, see at least para. 73-76 along with fig. 17)

Regarding claim 5, Karino in view of Barde teaches the processing the outgoing packet by a packet handling entity in accordance with a packet management policy comprises: providing the outgoing packet to a different destination than the target entity.  (Karino, see at least para. 73-76)

Regarding claim 6, Karino in view of Barde teaches the processing the outgoing packet in accordance with a packet management policy at the packet handling entity comprises: providing the processed outgoing packet to a network via the data-plane packet output processor.  (Karino, see at least para. 73-76)

Regarding claim 7, Karino in view of Barde teaches providing the outgoing packet to the target entity according to the determination comprises: providing the outgoing packet processed by the data-plane packet input processor to a storage; requesting the outgoing packet by the target entity; and processing the outgoing packet by a packet handling entity in accordance with a packet management policy.  (Karino, see at least para. 73-76 along with the teaching of First Embodiment of para. 92-104, in particular, fig. 16)

Regarding claim 8, Karino in view of Barde teaches the processing the outgoing packet in accordance with a packet management policy at the packet handling entity comprises: providing the processed outgoing packet to the target entity.  (Karino, see at least para. 73-76 along with the teaching of First Embodiment of para. 92-104, in particular, fig. 16)

Regarding claim 9, Karino in view of Barde teaches the processing the outgoing packet by a packet handling entity in accordance with a packet management policy comprises: providing the outgoing packet to a different destination than the target entity.  (Karino, see at least para. 73-76 along with the teaching of First Embodiment of para. 92-104, in particular, fig. 16)

Regarding claim 10, Karino in view of Barde teaches the processing the outgoing packet by a packet handling entity in accordance with a packet management policy comprises: discarding the outgoing packet.  (Karino, see at least para. 73-76 along with fig. 17 and the teaching of First Embodiment of para. 92-104, in particular, fig. 16)

Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered.  Regarding independent claim 1, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465